UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRISTY RENEE RASNICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00027-jpj-pms-3)


Submitted:   March 29, 2011                 Decided:   April 11, 2011


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, J. Wells Harrell,
Third Year Law Student, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kristy     Renee    Rasnick       appeals    the   twenty-four-month

sentence imposed after the district court revoked her supervised

release.      On   appeal,    Rasnick    asserts       that   her    sentence       was

procedurally unreasonable because the district court failed to

state why a sentence above the three-to-nine-month Guidelines

range was appropriate and that her sentence was substantively

unreasonable.      Finding no error, we affirm.

           This court reviews a sentence imposed upon revocation

of a defendant’s supervised release to determine whether the

sentence is “plainly unreasonable.”               United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                In determining whether a

revocation    sentence   is    “plainly      unreasonable,”         we    must   first

determine whether the sentence is procedurally or substantively

unreasonable.       Id. at 438.         Although a sentencing court must

consider the Chapter Seven policy statements and the applicable

18 U.S.C. § 3553(a) (2006) factors 1 in fashioning its sentence,

the   sentencing     court    retains    broad     discretion        to    revoke    a

defendant’s supervised release and impose a term of imprisonment

up to the statutory maximum.             461 F.3d at 439.            Moreover, “a

court’s statement of its reasons for going beyond non-binding

      1
       Contrary to Rasnick’s argument on appeal, not every § 3553
factor applies to sentences imposed pursuant to a revocation of
supervised release.    See 18 U.S.C.A. § 3583(e) (West 2000 &
Supp. 2010); see also Crudup, 461 F.3d at 439.


                                         2
policy      statements      in    imposing        a     sentence    after       revoking   a

defendant’s supervised release term need not be as specific as

has    been      required     when         courts       departed    from       [pre-Booker 2

mandatory]         guidelines”        at    sentencing      for    criminal       offenses.

Id. (internal quotation marks omitted); see United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (“A court need not

be as detailed or specific when imposing a revocation sentence

as it must be when imposing a post-conviction sentence.”).                               Only

if the defendant demonstrates that the sentence is unreasonable

will       we     consider       whether          the      sentence       was      “plainly

unreasonable.”       Id.

                With these standards in mind, we have reviewed the

record on appeal and conclude that the sentence is procedurally

and    substantively         reasonable        and       that     the    district     court

adequately explained its reasons for sentencing Rasnick to the

statutory maximum sentence of twenty-four months’ imprisonment.

We therefore affirm the district court’s judgment.                             We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in   the     materials         before   the     court    and

argument would not aid the decisional process.

                                                                                   AFFIRMED




       2
           United States v. Booker, 543 U.S. 220 (2005).


                                              3